FILED
                                   2014 IL App (4th) 131119                     May 16, 2014
                                                                                Carla Bender
                                         No. 4-13-1119                       th
                                                                            4 District Appellate
                                                                                 Court, IL
                                IN THE APPELLATE COURT

                                         OF ILLINOIS

                                     FOURTH DISTRICT

 In re: L.S., a Minor,                                     )    Appeal from
 THE PEOPLE OF THE STATE OF ILLINOIS,                      )    Circuit Court of
                 Petitioner-Appellee,                      )    Sangamon County
                 v.
                                                           )    No. 13JA4
 SHYLA STOPPELWERTH,
                 Respondent-Appellant.                     )
                                                           )    Honorable
                                                           )    Steven H. Nardulli,
                                                           )    Judge Presiding.

              JUSTICE STEIGMANN delivered the judgment of the court, with opinion.
              Presiding Justice Appleton and Justice Knecht concurred in the judgment and
opinion.

                                          OPINION

¶1            In January 2013, the State filed a petition for adjudication of wardship pursuant to

section 2-3 of the Juvenile Court Act of 1987 (705 ILCS 405/2-3 (West 2012)), alleging that L.S.

(born July 26, 2009), the minor child of respondent, Shyla Stoppelwerth, was neglected and

abused.

¶2            At an October 2013 hearing on the petition, Sheriff's Deputy Raymond Briant of

Broward County, Florida, testified that while he was off duty on a family vacation in Tennessee

in December 2012, he used an application on his iPad to watch several publicly viewable, live-

feed webcams. One such webcam, listed under the name "Shyla," appeared to show a young boy

and a female in a bed with an adult male, who was watching child pornography and masturbat-

ing. The young boy also appeared to perform oral sex on the male. Briant, who did not know
the identity or location of the parties shown on the Shyla webcam, reported what he saw to the

National Center for Missing and Exploited Children (NCMEC), the Federal Bureau of Investiga-

tion (FBI), and the Ireland-based private company that administered the webcam service. The

FBI traced the source of the webcam to a house where respondent and L.S. were living with re-

spondent's paramour, Craig Long.

¶3             At the October 2013 hearing, respondent admitted that she, L.S., and Long were

the persons appearing on the Shyla webcam. Over respondent's objection, the trial court admit-

ted into evidence (1) Briant's testimony about what he viewed on the Shyla webcam and (2) 12

still images automatically archived from the webcam by the company that administered the

webcam service. Based primarily upon the evidence from the Shyla webcam, the court adjudi-

cated L.S. abused and neglected.

¶4             Respondent appeals, arguing that (1) the trial court erred by admitting (a) Briant's

testimony about what he viewed on the Shyla webcam and (b) the still images captured from the

webcam, and (2) the court's adjudication of abuse and neglect was against the manifest weight of

the evidence. We affirm.

¶5                                    I. BACKGROUND

¶6             The State's January 2013 petition alleged that L.S. was (1) neglected pursuant to

section 2-3(1) of the Act (705 ILCS 405/2-3(1) (West 2012)) in that his environment was injuri-

ous to his welfare, as demonstrated by his mother's allowing him to be sexually abused; and (2)

abused pursuant to section 2-3(2) of the Act (705 ILCS 405/2-3(2) (West 2012)) in that he was

sexually abused by his mother's paramour. That same month, the trial court entered a shelter-

care order, placing L.S. in the custody of respondent's aunt, Sheryl Stoppelwerth.

¶7             Later in January 2013, Sheryl filed a petition for guardianship in the juvenile case



                                               -2-
at issue in this appeal (Sangamon County case No. 13-JA-4). In September 2013, the trial court

ordered case No. 13-JA-4 consolidated with an order of protection case (Sangamon County case

No. 13-OP-24), which Sheryl filed against respondent on behalf of L.S.

¶8                           A. The Hearing on the State's Petition

¶9             In October 2013, the trial court held a consolidated hearing on the State's petition

for adjudication of abuse and neglect, Sheryl's petition for guardianship, and Sheryl's order of

protection. (For purposes of this appeal, we review only the evidence pertinent to the State's pe-

tition.)

¶ 10                                 1. Briant's Testimony

¶ 11           Briant testified that on December 5, 2012, he was on an annual family vacation in

Gatlinburg, Tennessee. Several days prior to leaving for his trip, he downloaded to his iPad an

application known as "My Webcam," which allowed him to view a live webcam feed from the

inside of his home while he was away. Briant set up the webcam so that he and his children

could monitor their house cats while they were on vacation. Briant set his home webcam to

"private" mode, which meant that only he could view the webcam feed. However, Briant testi-

fied that hundreds of webcams on the My Webcam service were set to "public" mode, which

meant that anyone using the My Webcam service could view the live feed from those webcams.

¶ 12           Over respondent's continuing objection, Briant testified that while using the My

Webcam application, he decided out of curiosity to view some of the public webcams. One of

the public webcams, listed under the name "Shyla," showed what initially appeared to Briant to

be two juveniles in a bed with an adult male, who was masturbating. Briant testified that one of

the apparent juveniles was a young boy, approximately five or six years old, with light brown to

blondish hair, and wearing a green shirt. The other juvenile appeared to be an older, blonde fe-



                                               -3-
male. (At the hearing, Briant identified that person as respondent.) Briant described the adult

male as having black, crew-cut type hair and a large "tribal" tattoo on his left arm.

¶ 13           Briant, believing that he was watching "something illegal occurring" and fearing

for the welfare of the juveniles, sent multiple e-mails to the Ireland-based company that owned

and administered the webcam service, describing what he saw. The company responded to

Briant via e-mail, informing him that "they would do whatever they can to forward whatever

they could to the authorities." Briant also sent e-mails to the FBI and the NCMEC. In the e-

mails, Briant described exactly what he saw on the Shyla webcam.

¶ 14           While Briant was attempting to contact authorities, he continued to view the

Shyla webcam in order to "help identify where this was, who these people were." Briant then

"saw the adult male watching what appeared to be child pornography on his laptop as the little

boy came around to the side of the bed and performed what appeared to be oral sex on that adult

male." On cross-examination, Briant elaborated about what he saw: "What I saw was the child

shown child pornography, the child's, then, head descending over the man's penis, and the man

giving back a sippy cup to the young boy after what appeared to be oral sex." After the adult

male handed the sippy cup to the young boy, the live feed "seemed to cut out." During the entire

5 to 10 minutes that Briant viewed the Shyla webcam, respondent appeared to be awake, either

walking around the room or lying in the bed with the adult male and the young boy.

¶ 15           Briant testified that the video had good clarity and appeared to be working the en-

tire time. He knew he was watching a live feed because the same webcam service allowed him

to view a live feed inside his home. Briant also knew from his use of the webcam service that it

"archived" images from the webcam feeds. Someone viewing a public webcam could peruse that

webcam's archive, which showed still images that had been automatically captured from the



                                                -4-
webcam feed every 5 minutes during the previous 24 hours. Briant looked at the archive of the

Shyla webcam, which revealed several still images of the same persons in the same room that

Briant was viewing on the live feed.

¶ 16                               2. Jackie Lynn's Testimony

¶ 17           Detective Jackie Lynn, a child-abuse investigator with the Kansas City, Kansas,

police department, testified that on or about December 5, 2012, the FBI received a "cybertip" via

the NCMEC that the Shyla webcam on the My Webcam service had shown an adult male engag-

ing in a sex act with a juvenile boy. Pursuant to that tip, the FBI determined the Internet Proto-

col (IP) address associated with the Shyla webcam. The FBI then obtained subpoenas for the

cable carrier and Internet service provider associated with the IP address, which led investigators

to a house in Kansas City, Kansas. Based upon Briant's description and photographs obtained

through existing law-enforcement contacts, the FBI identified Craig Long as the adult male who

Briant saw on the Shyla webcam.

¶ 18           The FBI also obtained a subpoena for the Ireland-based company that owned and

administered the My Webcam service. (During her testimony, Lynn referred to this company as

"eyespyfx.com." For convenience, we refer to the company simply as "Eye Spy.") Lynn testi-

fied that Eye Spy's system automatically saved a still image from all My Webcam webcasts eve-

ry five minutes. Eye Spy normally archived those images for only 24 hours before purging them

from its server system. However, after Briant contacted Eye Spy, Eye Spy immediately saved

the existing images in the Shyla webcam archive. Lynn testified that she learned the aforemen-

tioned information about the investigation by reviewing materials provided to her by the FBI

Cybercrime Taskforce in Kansas City.

¶ 19           On December 21, 2012, the FBI requested that officers from Lynn's department



                                               -5-
provide backup to the house in Kansas City, Kansas, where the Shyla webcam was supposedly

located. After arriving at the house with other officers, Lynn met with the homeowners. (Lynn

did not identify the homeowners by name in her testimony.) The homeowners confirmed that

Long stayed in their basement on occasion. Lynn told the homeowners that they should not tell

Long that law-enforcement agents were searching for him.

¶ 20           Lynn then obtained a search warrant to track Long's cellular phone through

Sprint, his mobile carrier. In early January 2013, after several days of tracking Long (during

which Long repeatedly powered down his cellular phone, defeating efforts to pinpoint his loca-

tion), officers in Callaway County, Missouri, discovered Long's vehicle outside a home that

Lynn identified as one of Long's previously known addresses. Lynn and other officers obtained

and executed a search warrant for the residence, which resulted in the apprehension of Long and

respondent. The search failed to uncover Long's laptop computer or cellular phone, which Long

claimed had been stolen from his car. Respondent told Lynn that Long had destroyed his laptop.

¶ 21           During the execution of the search warrant, Lynn showed respondent the archived

images from the Shyla webcam. (Although the FBI obtained the same archived images through

a subpoena, a representative from Eye Spy—whom Lynn referred to as Mr. Gallagher—

voluntarily e-mailed the same set of images to Lynn upon her request.) Respondent confirmed to

Lynn that the images showed her, Long, and L.S. After speaking with respondent in Callaway

County, Lynn learned that L.S. was staying with Sheryl in Springfield, Illinois. Before L.S. be-

gan staying with Sheryl, he was living with respondent and Long.

¶ 22                   3. Still Images From the Shyla Webcam Archive

¶ 23           The trial court admitted into evidence 12 still images from the Shyla webcam ar-

chive. Each image bore a digital timestamp showing the time the image was captured from the



                                               -6-
live feed. The timestamps indicate that the Shyla webcam was streaming during four separate

periods between 11:21 a.m. on December 5, 2012, and 4:31 a.m. on December 6, 2012 (although

the timestamps show the time in hours, minutes, and seconds, we round to the nearest minute for

convenience). The webcast that Briant viewed occurred between approximately 9:21 p.m. and

9:51 p.m. on December 5, 2012. We provide the following overview of the contents of the im-

ages, which are in the record before us.

¶ 24           It appears that the position and orientation of the webcam is the same for all 12

images. The webcam is positioned alongside and facing a bed. Beyond the bed is an open room

illuminated by ceiling lights. The lighting in the room is good, and the images are fairly sharp.

¶ 25           Seven images captured between 9:06 p.m. and 9:51 p.m. on December 5, 2012,

show respondent, L.S., and Long together in the bed. In some of the images, Long is lying on

his back with a laptop on his belly, and his head is outside of the frame. He appears to be mas-

turbating. Long is wearing boxer-brief type shorts, but his hand is gripping a flesh-colored ob-

ject at the base of his crotch. Because Long's hand and the flesh-colored object are significantly

blurred, whereas the rest of the objects in the image are crisp, it appears that his hand is in mo-

tion. In two such images, L.S. is clearly awake. His eyes are open, and he is lying immediately

next to Long on the bed.

¶ 26           In the image captured at 9:21 p.m., the laptop screen—oriented at a slight angle

just visible to the webcam—is opened to a full-screen media player. Although the image on me-

dia player is difficult to make out, it clearly includes flesh-colored body parts. Long's hand is at

the base of his crotch. Although the faces of Long and L.S. are outside of the frame, L.S.'s right

arm is clearly visible immediately next to Long and raised slightly in the air, indicating that he is

awake.



                                                -7-
¶ 27           The image captured at 9:26 p.m. shows Long apparently masturbating, respondent

lying in the bed with her eyes closed, and L.S. lying awake in between respondent and Long.

The image captured at 9:31 p.m. shows Long apparently masturbating with L.S. next to him, but

respondent is no longer in the bed. The image captured at 9:36 p.m. shows Long lying on his

right side facing the center of the bed, with his back to the webcam. His hand is at his crotch,

and respondent's red shorts can be seen next to him in the bed. The image captured at 9:41 p.m.

shows Long sitting upright on the bed with his back to the webcam, respondent awake lying on

her side, and L.S. sitting upright playing on a tablet computer. Long and respondent appear to be

talking with L.S. The next image, captured at 9:51 p.m., shows Long apparently masturbating

again, with the laptop on his belly. Respondent and L.S. are not visible in the image.

¶ 28                            4. Roger Washington's Testimony

¶ 29           Roger Washington, a child abuse and neglect investigator with the Department of

Children and Family Services (DCFS), testified that he was assigned to the case involving L.S. in

early January 2013. During the investigation, respondent told Washington that Long was her

boyfriend, but she denied having any knowledge of Long sexually abusing L.S.

¶ 30                                  5. Sheryl's Testimony

¶ 31           Sheryl, the aunt of respondent and great-aunt of L.S., testified that L.S. had been

living with her from January 1, 2013, until the date of the hearing. Sheryl identified respondent

and L.S. as the female and young boy shown in the images from the Shyla webcam archive.

¶ 32                                6. Respondent's Testimony

¶ 33           Respondent testified that she was in a relationship with Long from 1999 until

2007. After ending her relationship with Long in 2007, she began a relationship with Jason

Reels, the father of L.S. (Reels failed to appear at the proceedings in this case, and he is not a



                                                -8-
party to this appeal.) In 2012, respondent resumed her relationship with Long, bringing L.S. to

Missouri to live with Long. Respondent testified that Long had a loving relationship with L.S.,

and she had no reason to believe that Long was a child sex offender. After a friend in Kansas

City told her that the police were searching for Long, respondent left L.S. at Sheryl's home in

Springfield. She did not want L.S. present "if the door were to get kicked in." Respondent testi-

fied that she believed the police were searching for Long because he had illegally downloaded

nonpornographic movies from the Internet. Respondent confirmed that Long destroyed his lap-

top computer and cellular phone after learning the police were searching for him.

¶ 34           Respondent acknowledged that she was in the images obtained from the Shyla

webcam archive, but she denied ever witnessing Long (1) masturbate in the presence of L.S, (2)

view child pornography, or (3) put his penis in L.S.'s mouth. She did not believe that Long

forced L.S. to perform oral sex, but she admitted that it appeared from the webcam images that

Long masturbated in the bed with L.S. Respondent testified that she takes trazodone for sleep,

and she had "no knowledge of what took place" because she was sleeping at the time. However,

after reviewing the images from the Shyla webcam one by one on cross-examination, respondent

acknowledged that she was not asleep during the time that Long allegedly masturbated in the

presence of her and L.S. She continued to insist that she had no knowledge of Long masturbat-

ing in the presence of L.S.

¶ 35           Respondent did not believe that Long purposefully did anything wrong. She testi-

fied: "I don't think that [Long] meant [L.S.] any harm, and I don't think he did any harm to

[L.S.]" Despite denying the allegations against Long, respondent nonetheless ended her relation-

ship with Long because of the seriousness of the allegations.

¶ 36                              B. The Trial Court's Ruling



                                               -9-
¶ 37          At the conclusion of evidence and arguments, the trial court announced its ruling,

as follows:

              "First, with regards to the State's petition, I find that the State has

              established by any measure of proof that [L.S.] was sexually ex-

              ploited and abused, [and] that [respondent] was present at that

              time. I specifically find that [respondent's] testimony that she did

              not know what was going on at that time is incredible and not wor-

              thy of belief. I find that [Briant] *** was very credible, he's a law

              enforcement [officer] who's trained to observe, and thank good-

              ness, quite frankly, that he happened upon this streaming webcam

              at that time, because otherwise, this may never have been discov-

              ered. I find that it's incredible when [respondent] says that she did

              not know what was going on in that bed. Particularly, on her

              cross-examination, she's acknowledged that that was her, that that

              was [L.S.], that was her boyfriend. She acknowledges that she was

              awake, she acknowledges that it appears—and that he probably

              was masturbating, and yet, she still didn't think there was anything

              going on that's harmful to her child. On some level it's almost be-

              yond the realm of belief."

¶ 38          The trial court adjudicated L.S. (1) neglected under section 2-3(1) of the Act in

that respondent allowed him to be sexually abused by Long, and (2) abused under section 2-3(2)

of the Act in that he was sexually abused by Long.

¶ 39          In November 2013, following a dispositional hearing, the trial court made L.S. a



                                               - 10 -
ward of the court and awarded custody and guardianship to DCFS. (The court took Sheryl's peti-

tion for guardianship under advisement.)

¶ 40           This appeal followed.

¶ 41                                       II. ANALYSIS

¶ 42           On appeal, respondent argues that (1) the trial court erred by admitting (a) Briant's

testimony about what he viewed on the Shyla webcam and (b) the still images captured from the

Shyla webcam, and (2) the court's adjudication of abuse and neglect was against the manifest

weight of the evidence. We address respondent's contentions in turn.

¶ 43                              A. The Webcam Evidence

¶ 44           "The admissibility of evidence rests within the discretion of the trial court, and its

decision will not be disturbed absent an abuse of that discretion." People v. Pikes, 2013 IL
115171, ¶ 12, 998 N.E.2d 1247. "Under this standard, an abuse occurs when the trial court's rul-

ing is fanciful, unreasonable or when no reasonable person would adopt the trial court's view."

People v. Taylor, 2011 IL 110067, ¶ 27, 956 N.E.2d 431.

¶ 45           Respondent argues that the "silent witness" theory governs the admissibility of

both (1) Briant's testimony about what he viewed on the Shyla webcam and (2) the still images

from the Shyla webcam archive. The silent witness theory allows for the admission of photo-

graphs and video recordings as substantive evidence if the proper foundation is laid. Id. ¶ 32,

956 N.E.2d 431. "Under this theory, a witness need not testify to the accuracy of the image de-

picted in the photographic or videotape evidence if the accuracy of the process that produced the

evidence is established with an adequate foundation." Id.

¶ 46           In Taylor, a criminal case involving a theft captured on a hidden surveillance

camera, the supreme court endorsed the following nonexhaustive list of factors for determining



                                               - 11 -
the reliability of the process by which a surveillance videotape was produced:

               "(1) the device's capability for recording and general reliability; (2)

               competency of the operator; (3) proper operation of the device; (4)

               showing the manner in which the recording was preserved (chain

               of custody); (5) identification of the persons, locale, or objects de-

               picted; and (6) explanation of any copying or duplication process."

               Id. ¶ 35, 956 N.E.2d 431.

The court stated, however, that "[e]ach case must be evaluated on its own" and "[t]he dispositive

issue in every case is the accuracy and reliability of the process that produced the recording." Id.

¶ 47                     1. The Still Images From the Webcam Archive

¶ 48           In this case, the photographic evidence at issue consisted of 12 still images that

Eye Spy automatically captured and archived from the live video feed of the Shyla webcam.

Lynn testified that those digital images were stored on Eye Spy's server system, then e-mailed to

her by Gallagher, a representative of Eye Spy. The images were then printed onto individual

sheets of glossy photographic paper and offered into evidence as individual exhibits. Briant

viewed the 12 exhibits and confirmed that the still images depicted the same scene that he ob-

served on the live video feed from the Shyla webcam on December 5, 2012. He also confirmed

that the images were the same still images he viewed in the Shyla webcam archive on December

5, 2012. Respondent viewed the same exhibits and confirmed that they depicted her, L.S., and

Long in the basement of the Kansas City house where they were living in December 2012.

¶ 49           Respondent asserts that the State failed to present evidence about the (1) equip-

ment used for the Shyla webcam, (2) competency of the operator, (3) proper operation of the

webcam, (4) chain of custody of the images, and (5) copying or duplication process. However,



                                               - 12 -
none of that evidence was necessary because of (1) respondent's admissions and (2) Briant's tes-

timony. Respondent's admissions established that the images showed her, L.S., and Long,

demonstrating the accuracy and reliability of the process used to create the images. Respondent

has not argued that the images are visually misleading, or that they have been altered in any way.

Thus, considering respondent's testimony, as well as Briant's (discussed in the next section of

this opinion), we conclude that the trial court did not abuse its discretion by admitting the 12 im-

ages from the Shyla webcam archive into evidence.

¶ 50                                  2. Briant's Testimony

¶ 51           Contrary to respondent's argument, the silent witness theory does not apply to

Briant's testimony about what he viewed on the live feed of the Shyla webcam because Briant's

testimony was not a video recording. Indeed, no video recording of what Briant witnessed has

ever existed. Because the silent witness theory applies to photographs and video recordings—

evidence that "speaks for itself" (internal quotation marks omitted) (id. ¶ 32, 956 N.E.2d 431)—

the testimony of a witness who sees events unfold live and in real time must be evaluated on its

own terms, even if that eyewitness account occurred through video technology.

¶ 52           Because the evidence here consisted of an eyewitness account, as opposed to a

recording, the admissibility determination hinged on whether Briant was able to truly and accu-

rately observe what was happening on the source end of the webcast. In other words, did the

technology at issue transmit live video to Briant's iPad that truly and accurately depicted what

was happening in the Kansas City basement? Based upon the evidence presented, it clearly did.

Specifically, respondent confirmed that she, L.S., and Long were the people in the still images

archived from the Shyla webcam, and Briant testified that those still images corresponded with

the live webcast that he viewed on his iPad on December 5, 2012. The timestamps on the still



                                               - 13 -
images corresponded to the times that Briant viewed the webcast. Briant also positively identi-

fied respondent in court as the woman whom he saw on the webcast. Briant testified that the live

video stream had good clarity and appeared to be working properly during the entire webcast.

He was able to clearly observe what was happening in the bedroom.

¶ 53           The State was not required to present evidence as to the workings of the specific

pieces of electronic equipment that facilitated the webcast. Just as a witness may testify about

what he heard during a telephone conversation without explaining how a telephone works,

Briant's testimony was admissible even though the State did not present evidence explaining how

the digital technology worked. Briant's familiarity with My Webcam was enough to establish

that the Shyla webcam was a live feed—a fact that respondent does not contest. Unlike evidence

admitted under the silent witness theory, no issue existed as to the process of recording, saving,

preserving, or duplicating the video from the webcast because no video recording existed. In-

stead, this situation was as if Briant witnessed the events unfold through a high-tech periscope.

¶ 54           Despite the complete lack of evidence suggesting that the webcast Briant viewed

showed anything other than what actually happened in the Kansas City basement, respondent

argues that the State was required to present testimony (and perhaps even expert testimony) re-

garding the equipment and software used to facilitate the webcast—from Long's webcam, to Eye

Spy's servers in Ireland, to Briant's iPad, and every electronic step along the way. Respondent

asserts that because technology exists that could have enabled Long—or some other unknown

person—to manipulate digital video and somehow pass it off as a live webcam feed on the My

Webcam service, Briant's testimony was inadmissible unless the State presented evidence prov-

ing that no such mischief occurred.

¶ 55           Contrary to respondent's argument, the mere possibility of tampering—



                                               - 14 -
unsupported by any evidence of tampering—did not render Briant's testimony inadmissible. In

People v. Woods, 214 Ill. 2d 455, 467, 828 N.E.2d 247, 255 (2005), the supreme court addressed

the requirement that the State establish a chain of custody in cases involving narcotics, where

physical evidence "is often not readily identifiable or may be susceptible to tampering, contami-

nation or exchange." Even when evidence so vulnerable to tampering is involved, "[o]nce the

State has established the probability that the evidence was not compromised, and unless the de-

fendant shows actual evidence of tampering or substitution, deficiencies in the chain of custody

go to the weight, not admissibility, of the evidence." (Internal quotation marks omitted.) Id.

¶ 56           Here, even if the strict chain-of-custody requirements applicable to narcotics were

to apply to the webcast that Briant viewed, Briant's testimony would still be admissible. The

probability that the video was not compromised was evident from (1) Briant's testimony about

the My Webcam service, (2) the circumstances under which Briant viewed the webcast, and (3)

the contents of the webcast itself. Respondent presented no evidence of tampering, nor did she

even posit why or how anyone—especially Long—would have employed Hollywood-style

video-manipulation skills and advanced computer hacking to create and stream a fictitious

webcast purporting to show Long masturbating in bed with L.S. Respondent's assertion that

such a possibility existed went—at most—to the weight of Briant's testimony, not its admissibil-

ity.

¶ 57           We acknowledge that it is possible a case might arise in which a foundational ex-

planation of the technology involved might be necessary before a witness testifies about what he

observed over a live webcast or other similar live video feed. However, that is not this case, and

we need not speculate about hypothetical cases. On the facts of this case, the evidence estab-

lished that the technology involved allowed Briant to truly and accurately observe what was hap-



                                              - 15 -
pening at the source end of the webcast. Accordingly, the trial court did not abuse its discretion

by admitting Briant's testimony about what he viewed on the Shyla webcam.

¶ 58                           B. The Trial Court's Adjudication

¶ 59           Respondent next contends that the trial court's adjudication of abuse and neglect

was against the manifest weight of the evidence. Specifically, respondent argues that (1) she was

not aware of, or at fault for, the sexual abuse that Long may have inflicted on L.S.; (2) the court

erred by admitting and considering evidence from the Shyla webcam; and (3) even if the evi-

dence from the Shyla webcam was properly admitted, the court gave it too much weight. None

of these arguments are remotely persuasive.

¶ 60           A trial court's finding that a minor has been neglected or abused under section 2-3

of the Act will not be reversed unless it is against the manifest weight of the evidence. In re Ar-

thur H., 212 Ill. 2d 441, 464, 819 N.E.2d 734, 747 (2004). "A finding is against the manifest

weight of the evidence only if the opposite conclusion is clearly evident." Id.

¶ 61           In this case, the trial court found that the State proved L.S. (1) neglected under

section 2-3(1) of the Act in that his environment was injurious to his welfare because respondent

allowed him to be sexually abused and (2) abused under section 2-3(2) of the Act because he was

sexually abused by Long.

¶ 62           As this court has consistently stated, " ' "the purpose of juvenile court proceedings

is to determine the status of the child on whose behalf the proceedings are brought, not to deter-

mine any particular person's criminal or civil liability." ' " (Emphases in original.) In re C.J.,

2011 IL App (4th) 110476, ¶ 41, 960 N.E.2d 694 (quoting In re J.W., 386 Ill. App. 3d 847, 854,

898 N.E.2d 803, 809 (2008), quoting In re R.B., 336 Ill. App. 3d 606, 614, 784 N.E.2d 400, 407

(2003)). Accordingly, even if respondent was not aware of, or at fault for, Long's sexual abuse



                                                - 16 -
of L.S., her lack of knowledge or culpability would not affect the validity of the trial court's find-

ings of neglect and abuse. In any event, the court did find that respondent was aware Long mas-

turbated in the presence of L.S., and this finding was amply supported by the evidence. The

court explicitly found respondent's contrary testimony incredible, a conclusion fully supported

by this record. Notably, respondent does not dispute that Long sexually abused L.S.

¶ 63           Having already determined that the trial court properly admitted the evidence

from the Shyla webcam, we necessarily reject respondent's argument that the court erred by con-

sidering that evidence. We also reject respondent's argument that the court gave too much

weight to the evidence from the Shyla webcam. Briant's testimony, which the court found par-

ticularly credible, and the 12 images from the webcam archive established that respondent was

present and awake while Long was (at the very least) masturbating in the presence of L.S. Briant

also testified that Long showed child pornography to L.S. and made L.S. perform oral sex. This

evidence clearly established that L.S. was neglected and abused. Accordingly, the court's finding

was not against the manifest weight of the evidence.

¶ 64                                   III. CONCLUSION

¶ 65           For the reasons stated, we affirm the trial court's judgment.

¶ 66           Affirmed.




                                                - 17 -